DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment. Filed on 5/25/2022 and subsequent supplemental amendment, filed on 6/16/2022 have been considered and entered.
Claims 29, 33, 35 and 43 have been amended.
Claims 34, 36-38, 42, 44, 45 are canceled.
New claims 47-51 are added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Brian Schar on July 8, 2022.
The application has been amended as follows: 
In the claims:
In claim 49, “claim 37” has been replaced by ---claim 47-----
In claim 50, “claim 38” has been replaced by -----claim 48-----.
Allowable Subject Matter
	Claims 29-33, 35, 39-41, 43, 46-51 are allowed over the prior art of record.
       Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 29, the prior art of record neither shows nor suggests a full spectrum white light emitting device comprising all the limitations set forth in claim 29, particularly comprising the limitations of wherein the broadband solid-state excitation source comprises: at least three narrowband solid-state light sources or a single solid-state light source having at least three quantum wells each generating a light of a different dominant wavelength, wherein the single solid-state light source generates broadband excitation light with a FWHM of: at least 30 nm, from 30 nm to 50 nm, from 35 nm to 50 nm, from 40 nm to 50 nm, or from 45 nm to 50 nm.
Claims 30-33, 35, 39-41, 43, 46-51 are allowed being dependent on allowed base claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875